Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) Please cancel claim 20.


This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Isoue et al. (US 2020/0023620) and Yamamoto et al. (US 2019/0291389) for the following reasons:
Isoue et al. teaches a laminated glass comprising a functional layer comprising metal foil and ink comprising graphene between two sheets of polyvinyl acetal resin film between a plurality of transparent substrates, i.e. a multilayer panel, comprising: a center layer comprising a single layer of graphene, wherein the center layer comprises a first surface and an opposing second surface; a first polymer layer deposited on the first surface of the center layer and a second polymer layer deposited on the second surface of the center layer; and a first glass layer deposited on an outer surface of the first polymer layer and a second glass layer deposited on an outer surface of the second polymer layer.
However, Isoue et al. fails to teach wherein the first polymer layer, the second polymer layer, or any combination(s) thereof comprise carbon filler or graphene as required in claims 1, 5, and 18. Isoue et al. further fails to teach the visible light transmission value as now required in claims 1 and 18.
Yamamoto et al. teaches a laminated glass comprising an interlayer of at least two layers of polyvinyl acetal resin film, wherein one or both of the polyvinyl acetal resin film comprise colorant of carbon black.
However, Yamamoto et al. discloses a visible light transmittance of 5% or lower and thus fails to teach the visible light transmission value as now required in claims 1 and 18.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787